UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-54252 Commission File Number AQUASIL INTERNATIONAL INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 952 N. Western Ave., Los Angeles, CA (Address of principal executive offices) (Zip Code) (888) 744-7090 (Registrant’stelephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered n/a n/a Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $0.001 par value Title ofclass Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes [] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] The aggregate market value of voting and non-voting common stock held by non-affiliates of the registrant was approximately $2,782,442 (based on 79,498,349 shares held by non-affiliates as at June 30,. 2011 and a June 30, 2011 closing market price of $0.035 per share) as of June 30, 2011 (the last business day of the registrant’s most recently completed second quarter), assuming solely for the purpose of this calculation that all directors, officers and greater than 10% stockholders of the registrant are affiliates. The determination of affiliate status for this purpose is not necessarily conclusive for any other purpose. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST 5 YEARS: Indicate by check mark whether the issuer has filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [] No [] APPLICABLE ONLY TO CORPORATE REGISTRANTS Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. 191,498,349 shares of common stock issued and outstanding as of April5, 2012 DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g. Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933. The listed documents should be clearly described for identification purposes. None 2 TABLE OF CONTENTS Page PART I Item 1 Business 4 Item 1A Risk Factors 7 Item 1B Unresolved Staff Comments 7 Item 2 Properties 7 Item 3 Legal Proceedings 7 Item 4 Mine Safety Disclosures 8 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Item 6 Selected Financial Data 11 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 7A Quantitative and Qualitative Disclosures About Market Risk 13 Item 8 Financial Statements and Supplementary Data 13 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 14 Item 9A Controls and Procedures 14 Item 9B Other Information 16 PART III Item 10 Directors, Executive Officers and Corporate Governance 17 Item 11 Executive Compensation 20 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 21 Item 13 Certain Relationships and Related Transactions, and Director Independence 22 Item 14 Principal Accounting Fees and Services 23 PART IV Item 15 Exhibits, Financial Statement Schedules 24 SIGNATURES 25 3 ITEM 1.BUSINESS Forward Looking Statements This Annual Report on Form 10-K (“Annual Report”) contains forward-looking statements.These statements relate to future events or our future financial performance.In some cases, you can identify forward-looking statements by terminology such as "may," "should," "expects," "plans," "anticipates," "believes," "estimates," "predicts," "potential," or "continue" or the negative of these terms or other comparable terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled "Risk Factors" and the risks set out below, any of which may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Forward looking statements are made based on management’s beliefs, estimates and opinions on the date the statements are made and we undertake no obligation to update forward-looking statements if these beliefs, estimates and opinions or other circumstances should change.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. The safe harbors of forward-looking statements provided by Section 21E of the Exchange Act are unavailable to issuers of penny stock. As we issued securities at a price below $5.00 per share, our shares are considered penny stock and such safe harbors set forth under the Private Securities Litigation Reform Act of 1995 are unavailable to us. Our financial statements are stated in United States dollars and are prepared in accordance with United States generally accepted accounting principles. In this annual report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to "common stock" refer to the common shares in our capital stock. As used in this Annual Report, the terms "we," "us," “Company,” "our" and "Aquasil" mean Aquasil International Inc., unless otherwise indicated. 4 Corporate Information The address of our principal executive office is 952 N. Western Ave., Los Angeles, CA 90029. Our telephone number is 888-744-7090. Our common stock is quoted on the OTCQB (“Over-the-Counter Markets”) under the symbol "AQUS". Overview We were incorporated on December 10, 2006 as Gray Creek Mining, Inc. under the laws of the state of Nevada. A Certificate of Amendment was filed with the Nevada Secretary of State, on November 7, 2008, changing the Company's name to BWI Holdings, Inc. On November 7, 2008 the Company also increased the authorized capital to 100,000,000 shares of common stock and 200,000,000 shares of preferred stock. A Certificate of Amendment was filed with the Nevada Secretary of State, on January 27, 2011, changing the Company's name to Aquasil International Inc. On January 21, 2011, we amended our articles of incorporation to increase our authorized share capital from 100,000,000 to 500,000,000 shares of common stock. Effective December 30, 2010, BWI Holdings, Inc., entered into a stock exchange agreement with Aquasil Inc., a New York corporation (“Aqus”), and Ilya Khasidov, the sole shareholder of Aqus. In accordance with the terms and provisions of the stock exchange agreement, we acquired one hundred percent (100%) of the total issued and outstanding shares of common stock of Aqus held of record by Ilya Khasidov in exchange for issuance of an aggregate 70,000,000 shares of our restricted common stock to the Ilya Khasidov. On January 21, 2011, we amended our articles of incorporation to increase our authorized share capital from 100,000,000 to 500,000,000 shares of common stock. Subsequent to the merger, the Corporation had 79,498,063 issued and outstanding shares of common stock and the Aquasil Shareholder owned 88% of the common stock of the Corporation.On December 1, 2011, Mr. Ilya Khasidov resigned as officer and director of the Company and Mr. Robert Baker was appointed sole officer and director and on February 9, 2012, Mr. Robert Baker acquired 70,000,000 shares of the Company from Mr. Khasidov, thus effecting a change in control of the Company. Subsequent to the period covered by this Annual Report, on February 1, 2012,we entered into an acquisition agreementwith Oveldi Canada Ltd., a Canadian Corporation (“OVE”) to acquire the rights to certain intellectual property for a proprietary software application called EviCAT© in exchange for the issuance of 14,000,000 shares of our restricted common stock.Pursuant to the acquisition, Mr. James Brooks was appointed an officer and director of the Company. Subsequent to the period covered by this Annual Report, on March 31, 2012 we divested ourselves of the shares of our wholly-owned subsidiary Aquasil Inc. for no consideration. Other than as set out herein, we have not been involved in any bankruptcy, receivership or similar proceedings, nor have we been a party to any material reclassification, merger, consolidation or purchase or sale of a significant amount of assets not in the ordinary course of our business. Our Current Business The Company is strictly a licensor of our software.We do not, nor do we intend to operate a shipping business. Our business plan is to provide software to exclusive licensees worldwide, some of whom will be required under their license agreement to operate using the name “Oveldi” in their business name to further enhance the recognition of the name globally as well as provide unified branding. This is not a franchise model nor are these subsidiaries of the Company. The license agreements require that companies operating under this agreement pay 95% of their profits to us in exchange for the rights to use the software known as EviCAT and to gain access to the services and systems connected to the EviCAT network. 5 Our Software We provide production line management and shipping software to channel partners who are primarily shipping companies that use the software to obtain shipping contracts.Our software is licensed to channel partners and it is installed as a monitoring tool at the manufacturing level.It provides the importer with real-time statistics from the production line.Knowing the status of an order can greatly reduce costs.Our software can also be connected to governmental customs systems to report the shipments of products electronically complying with new regulations and producing all of the documentation required for shipping automatically for the shipper.It also increases efficiencies inside the manufacturing facility. Market, Customers and Distribution Methods The Company will license its software to Ocean Transport Intermediary or Non-Vessel Operating Common Carrier (OTI or NVOCC). Smaller shippers, with less-than-container-load (LCL) shipments, can take advantage of the lower costs associated with being a big shipper which is facilitated by the consolidation effect created by our software and the unified branding offered by the Company. NVOCCs book space on steamships in large quantities at lower rates and sell space to shippers in smaller amounts. NVOCCs consolidate small shipments into container loads that move under one bill of lading. Services typically offered by NVOCCs, in addition to customary services provided by freight forwarders, are consolidation of freight, and financial liability for goods due to loss or damage during transport. NVOCCs operate as carriers and should be evaluated by applying the same service, price, and delivery standards.EviCAT increases their competitive advantage by providing importers with valuable and timely information from the export production and manufacturing facilities. Through consolidation, our channel partners have secured contracts with Maersk and Hapag-Lloyd that are less than that of the retail cost. These channel partners also ship bulk freight. Bulk freight requires the booking of an entire vessel. The shipment size often determines the vessel size as a small shipment is normally around 25,000 MT which is the size of a small feeder ship. The largest ships for dry freight are around 150,000 MT but cannot sail through canals or locks. The ideal size is PANAMAX which is up to 80,000 MT. Currently, our software is being utilized by Oveldi Ltd. of Bridgetown, Barbados, Oveldi USA LLC, Oveldi International Ltd. and Oveldi Canada Ltd.We are currently in the process of finalizing licensing agreements with these companies.They currently have common management with us through James Brooks, our President and a director. Competition Short term challenges include managing competitive products, proper capitalization for growth, assembling a strong management team, and establishing strong initial relationships with key clients. Although we believe we have a unique and unchallenged approach in the marketplace it is our challenge to provide world-class software to our channel partners whose competitors are numerous and consist of multi-billion dollar global corporations competing for lucrative container business and manufacturing contracts. Companies like APL, owned by Singapore’s Neptune Orient Lines, have been in the electronic container tracking and management business since 2001, and have developed some of the world’s most sophisticated tracking and inventory management technology. Hanjin Logistics of Korea has production management technology as well as tracking technology and is another serious global competitor. Longer-term challenges will include maintaining good relationships with foreign governments and in providing clients with competitive products. Without the ongoing support and expertise of our Company, we believe that these channel partners will lose their advantage and our revenue is directly tied to their profits. Intellectual Property The intellectual property of the Company consists of the software system known as EviCAT which, although not registered is legally protected in 17 USC § 102 of the US Copyright Protection Act, the Company’s domains (oveldi.com and evicat.com) as well as the writtenmaterials on those websites. 6 Research and Development We did not incur any research and development expenses during the period from September 21, 2010 (inception) to our fiscal year ended December 31, 2011. Further, the Company has not expended any funds on research and development of its recently acquired EviCAT software as all research and development costs were undertaken prior to the acquisition of the software. Reports to Security Holders The public may read and copy any materials that we file with the SEC at the SEC's Public Reference Room at treet, NE, Washington, D.C. 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC. The address of that site is www.sec.gov. Need for Any Government Approval of Principal Products or Services We do not require any Government approval for the licensing or marketing of our proprietary software. Effects of Existing or Probable Government Regulations on Our Business The Company is not currently aware of any existing or probable government regulations that will impact our business. Employees As of December 31, 2011 we did not have any employees.The Company has been managed by its officers and directors through December 31, 2011. We may retain employees and consultants for our new business, however at this time we cannot determine how many employees may be required. ITEM 1A.RISK FACTORS We are a smaller reporting company and as such we are not required to provide the information required by this item. ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES Our executive staff offices remotely from corporate offices in Los Angeles, CA, which are our principal offices and are currently provided free of charge by Oveldi USA LLC.These offices provide mail, and the use of office facilities as required.Our President, James Brooks provides office space where he works in his country of residence, free of charge to the Company.Our office is located at 952 N. Western Ave., Los Angeles, CA 90029. Our telephone number is 888-744-7090. ITEM 3.LEGAL PROCEEDINGS We know of no material, active or pending legal proceedings against our Company, nor of any proceedings that a governmental authority is contemplating against us. 7 ITEM 4.MINE SAFETY DISCLOSURES Not Applicable 8 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters Market Information The Company's common stock is currently quoted on the Over-the-Counter Markets (OTC/QB) under the trading symbol “AQUS”. Following is a report of high and low closing bid prices for each quarterly period for the fiscal years ended December 31, 2011 and December 31, 2010. Quarter High ($) Low ($) 4th Quarter ended 12/31/2011 3rd Quarter ended 09/30/2011 2nd Quarter ended 06/30/2011 1st Quarter ended 03/31/2011 4th Quarter ended 12/31/2010 3rd Quarter ended 09/30/2010 2nd Quarter ended 06/30/2010 1st Quarter ended 03/31/2010 The above information was provided by OTC Markets.The quotations provided may reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. Holders As of April 5, 2012, there were 828 record holders of the Company’s common stock (which number does not include the number of stockholders whose shares are held by a brokerage house or clearing agency, but does include such brokerage houses or clearing agencies as one record holder). Dividends We have never declared or paid any cash dividends on our common stock. We intend to retain earnings, if any, to support the development of our business and therefore do not anticipate paying cash dividends for the foreseeable future. Payment of future dividends, if any, will be at the discretion of our board of directors after taking into account various factors, including current financial condition, operating results and current and anticipated cash needs. Securities authorized for issuance under equity compensation plans We do not have any equity compensation plans and accordingly we have no securities authorized for issuance thereunder. Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities Recent Sales of Unregistered Securities: On February 3, 2011, the Company issued 70,000,000 shares of common stock at $0.01 per share in settlement of $700,000 of advances from stockholders. 9 OnFebruary 27, 2012, the Company issued a total of 14,000,000 shares to Oveldi Canada Ltd. pursuant to an acquisition agreement between the Company and Oveldi Canada Ltd, entered into on February 1, 2012. On February 27, 2012, the Company issued a total of 25,000,000 shares to Robert Baker as consideration for his services as a director and officer from the date of appointment to the date of issuance. On February 27, 2012, the Company issued a total of 3,000,000 shares to a shareholder of the Company in settlement of certain advances made by the shareholder. The issuance of the shares on February 27, 2012 to various shareholders was conducted by the Company and was issued in reliance Regulation S of the Securities Act of 1933, as amended.There were no other unregistered securities to report which were sold or issued by the Company without the registration of these securities under the Securities Act of 1933 in reliance on exemptions from such registration requirements, within the period covered by this report, which have not been previously included in a Quarterly Report on Form 10-Q or a Current Report on Form 8-K. PENNY STOCK RULES The Securities and Exchange Commission has also adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the FINRA system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). A purchaser is purchasing penny stock which limits the ability to sell the stock. Our shares constitute penny stock under the Securities and Exchange Act. The shares will remain penny stocks for the foreseeable future. The classification of penny stock makes it more difficult for a broker-dealer to sell the stock into a secondary market, which makes it more difficult for a purchaser to liquidate his/her investment. Any broker-dealer engaged by the purchaser for the purpose of selling his or her shares in us will be subject to Rules 15g-1 through 15g-10 of the Securities and Exchange Act. Rather than creating a need to comply with those rules, some broker-dealers will refuse to attempt to sell penny stock. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document, which: - contains a description of the nature and level of risk in the market for penny stock in both public offerings and secondary trading; - contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation of such duties or other requirements of the Securities Act of 1934, as amended; - contains a brief, clear, narrative description of a dealer market, including "bid" and "ask" price for the penny stock and the significance of the spread between the bid and ask price; - contains a toll-free telephone number for inquiries on disciplinary actions; - defines significant terms in the disclosure document or in the conduct of trading penny stocks; and - contains such other information and is in such form (including language, type, size and format) as the Securities and Exchange Commission shall require by rule or regulation; The broker-dealer also must provide, prior to effecting any transaction in a penny stock, to the customer: - the bid and offer quotations for the penny stock; - the compensation of the broker-dealer and its salesperson in the transaction; - the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and monthly account statements showing the market value of each penny stock held in the customer's account. 10 In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements will have the effect of reducing the trading activity in the secondary market for our stock because it will be subject to these penny stock rules. Therefore, stockholders may have difficulty selling their securities. ITEM 6.SELECTED FINANCIAL DATA The Company is a smaller reporting company and is not required to provide this information. 11 ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward Looking Statements This current report contains forward-looking statements relating to future events or our future financial performance.In some cases, you can identify forward-looking statements by terminology such as "may", "should", "intends", "expects", "plans", "anticipates", "believes", "estimates", "predicts", "potential", or "continue" or the negative of these terms or other comparable terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factors which may cause our or our industry's actual results, levels of activity or performance to be materially different from any future results, levels of activity or performance expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity or performance.You should not place undue reliance on these statements, which speak only as of the date that they were made.These cautionary statements should be considered with any written or oral forward-looking statements that we may issue in the future.Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results, later events or circumstances or to reflect the occurrence of unanticipated events. In this report unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common shares” refer to the common shares of our capital stock. The management’s discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP"). Summary The Company intends to pursue the marketing and licensing of its proprietary software EviCAT which it acquired in February, 2012. Liquidity & Capital Resources We are a development stage company engaged in the exploitation of our proprietary software. To date, we have not generated any revenues. As of December 31, 2011 the Company had no cash and a working capital deficit of $543,852 as compared to December 31, 2010 with a working capital deficit of $1,022,822. Since inception, the Company has financed its working capital needs through advances from stockholders. The Company believes it will require up to $1,000,000 in order to meet its proposed business operations over the next twelve months. The Company requires $250,000 for operating expenses including but not limited to marketing and advertising of its software, $250,000 for general and administrative expenses and $500,000 which will be allocated as follows: $240,000 for travel and promotional consideration, office expenses of $30,000 starting in June 2012, $180,000 for salaries of permanent administrative, managerial and software development staff and $50,000 for exploration of a break bulk terminal management software system. The Company's future liquidity requirements will be dependent upon the ability to raise financing either by debt or by equity through private placement transactions. Until such financing is obtained, it is the intent of stockholders to provide funds for professional fees related to maintaining the Company’s public reporting status. The Company is a development stage company and is dependent on raising capital to commence principal operations. The Company has not begun operations of its acquired business, has incurred a loss for the period and is dependent on debt financing for its operating cash flow. These circumstances raise substantial doubt about the Company’s ability to continue as a going concern. Management believes the Company’s ability to continue as a going concern is dependent on its ability to raise capital. At present, the Company has no commitments for any additional financing. Management is currently seeking financing through a possible private offering of common stock, which will be used to finance operations. 12 Results of Operations For the fiscal year ended December 31, 2011, the Company incurred professional fees totaling $199,767 and general and administrative fees totaling $19,976, with $9,670 in professional fees and $135 in general and administrative incurred in the fiscal year ended December 31, 2010. The Company has not yet generated any revenues and is only able to undertake limited operations until such time as sufficient funding can be raised for operations. Cash on hand at December 31, 2011 was $Nil as compared to $865 as of December 31, 2010. Our total liabilities were $543,852 as at December 31, 2011 as compared to $1,023,687 as at December 31, 2010. This significant change was as a result of the settlement by the issuance of 70,000,000 shares of $700,000 of debt advances from principal stockholders offset by an increase in accounts payable from $101,160 (2010) to $238,977 (2011), short term loans in the amount of $54,412 (2011) as compared to short term loans of $nil (2010).During fiscal 2011 the Company received stockholder advances of $27,936. Off-balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to stockholders. Critical Accounting Policies and Estimates The preparation of our financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, management evaluates its estimates and judgments which are based on historical experience and on various other factors that are believed to be reasonable under the circumstances. The results of their evaluation form the basis for making judgments about the carrying values of assets and liabilities. Actual results may differ from these estimates under different assumptions and circumstances. Our significant accounting policies are more fully discussed in the Notes to our Financial Statements. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The Company is a smaller reporting company and is not required to provide this information. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA All financial information required by this Item is attached hereto below beginning on page F-1. 13 AQUASIL INTERNATIONAL INC. AND SUBSIDIARY (A Development Stage Company) REPORT AND FINANCIAL STATEMENTS December 31, 2011 (Stated in US Dollars) Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Operations F-4 Consolidated Statement of Changes in Stockholders’ Deficit F-5 Consolidated Statements of Cash Flows F-6 Notes to Consolidated Financial Statements F-7 to F-10 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Aquasil International Inc. and subsidiary: We have audited the accompanying consolidated balance sheets of Aquasil International Inc. and subsidiary (the “Company”) (a development stage company) as of December 31, 2011 and 2010 and the related consolidated statements of operations, statement of changes in stockholders’ deficit, and cash flows for the years then ended and the cumulative period from inception (September 21, 2010) through December 31, 2011.These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Aquasil International Inc. and subsidiary as of December 31, 2011 and 2010, and the results of its operations and its cash flows for the years then ended and the cumulative period from inception (September 21, 2010) through December 31, 2011 in conformity with US generally accepted accounting principles. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, the Company is a development stage company and is dependent on raising capital to commence principal operations, which raises substantial doubt about its ability to continue as a going concern. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ DNTW Chartered Accountants, LLP Licensed Public Accountants Markham, Ontario, Canada April 16, 2012 F-2 AQUASIL INTERNATIONAL INC.AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) Consolidated Balance Sheets December 31, December 31, ASSETS Current Cash $
